Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 1 of 12 PageID: 64



REYNOLDS & HORN, P.C.
116 South Raleigh Avenue
Suite 9B
Atlantic City, NJ 08401
609-335-4719
treynolds@reynoldshornlaw.com
By: Thomas B. Reynolds, Esquire
(Atty. ID #019311982)
Attorney for Defendant Officer Thomas Cannon
File No. 8119-TBR
  EMILY WEINMAN,                            UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEW JERSEY
                     Plaintiff,                     CAMDEN VICINAGE
  v.
                                              Civil Action No. 1:19-cv-18948
  OFFICER THOMAS CANNON;                                 (RBK/KMW)
  OFFICER ROBERT JORDAN;
  LIEUTENANT KENNETH GALLAGHER;                    ANSWER, SEPARATE
  AND CITY OF WILDWOOD,                      DEFENSES, CROSSCLAIMS AND
                                             JURY DEMAND ON BEHALF OF
                     Defendants.             DEFENDANT OFFICER THOMAS
                                                          CANNON

       DEFENDANT Wildwood Police Officer Thomas Cannon, by way of answer to

the Complaint of Plaintiff above, states:

                                   INTRODUCTION

   1. Denied.

   2. Denied.

   3. Denied.

   4. Denied.

   5. Denied.

   6. Admitted that Plaintiff pled guilty.

   7. Denied.

                                   PARTIES

   8. Neither admitted nor denied and Plaintiff is left to her proofs.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 2 of 12 PageID: 65



   9. Admitted that answering defendant was at relevant times employed and acting

      within scope of duties .as a police officer for the City of Wildwood.

   10. Admitted.

                           JURISDICTION AND VENUE

   11. Admitted that answering defendant acted at relevant times in accordance

      with applicable law and within scope of lawful authority.

   12. Admitted.

   13. Neither admitted nor denied and Plaintiff is left to her proofs.

   14. Denied that answering defendant is liable to Plaintiff pursuant to cited

      provisions of law.

   15. Denied.

                           FACTUAL ALLEGATIONS

   16. Answering defendant Officer Thomas Cannon repeats his answer to the

      preceding allegations and incorporates same as if fully set forth at length

      herein.

   17. Neither admitted nor denied and Plaintiff is left to her proofs.

   18. Admitted that answering defendant encountered Plaintiff on date in question.

   19. Admitted.

   20. Denied.

   21. Denied.

   22. Denied.

   23. Denied.

   24. Denied.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 3 of 12 PageID: 66



   25. Denied.

   26. Denied.

   27. Denied.

   28. Denied.

   29. Denied.

   30. Denied that answering defendant committed an assault or violated Plaintiff’s

      rights.

   31. Denied; admitted that Plaintiff was processed and charged with offenses

      under New Jersey law.

   32. Denied.

   33. Denied.

   34. Denied.

   35. Denied.

   36. Denied.

   37. Denied.

   38. Denied.

   39. Denied

   40. Neither admitted nor denied and Plaintiff is left to her proofs.

   41. Admitted that Plaintiff pled guilty.

   42. Denied.

   43. Denied.

   44. Denied.

   45. Denied.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 4 of 12 PageID: 67



   46. Denied.

   47. Denied.

   48. Denied.

   49. Denied.

   50. Denied that answering defendant utilized unreasonable force.

   51. Denied.

                                          COUNT I

       Answering defendant hereby incorporates by reference his answers to the

preceding paragraphs, as if set forth at length herein.

   52. Denied.

   53. Denied.

   54. Denied.

   55. Denied.

                                          COUNT II

   56. Answering defendant hereby incorporates by reference his answers to the

       preceding paragraphs, as if set forth at length herein.

   57. Denied.

   58. Denied.

   59. Denied.

   60. Denied.

                                          COUNT III

   61. Answering defendant hereby incorporates by reference his answers to the

       preceding paragraphs, as if set forth at length herein.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 5 of 12 PageID: 68



   62. Denied.

   63. Denied.

   64. Denied.

                                         COUNT IV

   65. Answering defendant hereby incorporates by reference his answers to the

      preceding paragraphs as if set forth at length herein.

   66. Denied.

   67. Denied.

   68. Denied.

   69. Denied.

   70. Denied.

   71. Denied.

                                         COUNT V

   73(sic). Admitted.

   74. Denied.

   75. Denied.

   76. Denied.

   77. Denied.

   78. Denied that answering defendant violated Plaintiff’s rights.

   79. Denied.

   80. Denied.

                                         COUNT VI
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 6 of 12 PageID: 69



   81. Answering defendant hereby incorporates by reference his answers to the

preceding paragraphs as if set forth at length herein.

   82. Denied.

   83. Denied.

   84. Denied.

   85. Denied.

   86. Denied.

   87. Denied.

                                         COUNT VII

   88. Answering defendant hereby incorporates by reference his answer to the

preceding paragraphs as if set forth at length herein.

   89. Denied.

   90. Denied.

   91. Denied.

   92. Denied.

   93. Denied.

   94. Denied.

                                  PUNITIVE DAMAGES

   Answering defendant hereby incorporates by reference his answer to the

preceding paragraphs as if set forth at length herein.

   95. Denied.

                                         DAMAGES
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 7 of 12 PageID: 70



   Answering defendant hereby incorporates by reference his answer to the

preceding paragraphs as if set forth at length herein.

   96. Denied.

WHEREFORE, answering defendant Officer Thomas Cannon hereby demands

judgment dismissing the Complaint with prejudice, together with costs of suit and

fees.

                           SEPARATE DEFENSES


                           FIRST SEPARATE DEFENSE

   The answering Defendant hereby raises the pertinent Statute of Limitations
   defenses.
                        SECOND SEPARATE DEFENSE

   The answering Defendant hereby raises all defenses available under the Affidavit of
   Merit of Statue. N.J.S.A. 2A:53-26, et seq.

                           THIRD SEPARATE DEFENSE

   The answering Defendant specifically denies negligence.

                           FOURTH SEPARATE DEFENSE

   The answering Defendant performed each and every duty owed to the plaintiff.

                           FIFTH SEPARATE DEFENSE

   The answering Defendant denies Plaintiff’s claims of proximate causation.

                           SIXTH SEPARATE DEFENSE
   The losses and injuries alleged to have been sustained by plaintiff were caused by
   sole negligence of the plaintiff.
                           SEVENTH SEPARATE DEFENSE
   The losses and injuries alleged to have been sustained by plaintiff were caused by
   the acts of others than the answering defendant and the defendant hereby pleads
   the Comparative Negligence Act of the State of New Jersey. N.J.S.A. 2A:15-1, et
   seq.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 8 of 12 PageID: 71



                            EIGHTH SEPARATE DEFENSE
   The losses and injuries alleged by Plaintiff were caused by and arose out of risks of
   which the plaintiff had full knowledge and had assumed.


                            NINTH SEPARATE DEFENSE
   The answering defendant fulfilled all duties and obligations to properly inform the
   patient of all potential risks and complications.
                            TENTH SEPARATE DEFENSE
   The negligence, if any, was that of others over whom the answering defendant owed
   no duty and to whom this answering defendant exercised no control.
                            ELEVENTH SEPARATE DEFENSE
   The Plaintiff has failed to state a cause of action upon which relief may be granted.

                            TWELFTH SEPARATE DEFENSE
   The answering Defendant asserts that plaintiff’s alleged losses and injuries are the
   result of an act by an independent intervening agency or instrumentality over which
   the answering Defendant had no power or control.

                            THIRTEENTH SEPARATE DEFENSE

   To the extent that it may be applicable, plaintiff’s complaint is barred by laches.

                            FOURTEENTH SEPARATE DEFENSE

   To the extent that it may be applicable, Defendant raises the affirmative defense of
   res judicata.
                            FIFTEENTH SEPARATE DEFENSE

   The proximate cause of the alleged injuries was the existing and pre-existing
   physical condition of the Plaintiff.

                            SIXTEENTH SEPARATE DEFENSE

   To the extent applicable, Plaintiff’s Complaint is barred or limited by lack of personal
   and/or subject matter jurisdiction.

                            SEVENTEENTH SEPARATE DEFENSE

   To the extent applicable, Plaintiff’s claims are barred or limited by the entire
   controversy doctrine.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 9 of 12 PageID: 72




                            EIGHTEENTH SEPARATE DEFENSE

   To the extent applicable, Plaintiff’s claim is barred by the provisions of the New
   Jersey Tort Claims Act.

                            NINETEENTH SEPARATE DEFENSE

   To the extent applicable, Plaintiff’s claim is barred and/or limited by the New Jersey
   Wrongful Death Act, N.J.S. A. 2A:3.1 et seq.

                            TWENTY SEPARATE DEFENSE

   To the extent applicable, defendant (s) raises all defenses under the New Jersey
   Property-Liability Insurance Guaranty Association Act. N.J.S. A. 2A:15-97.

                            TWENTY FIRST SEPARATE DEFENSE

   To the extent applicable, defendant(s) is entitled to a credit for any and all medical
   bills or other benefits for which plaintiff either received or is entitled to received
   benefits from any collateral source pursuant to N.J.S. A. 2A:15-97.

                            TWENTY SECOND SEPARATE DEFENSE

   The answering Defendant is not liable to the Plaintiff in that there is no liability upon
   any public employees pursuant to the provisions of N.J.S. A. 59:2-2(b).

                        TWENTY THIRD SEPARATE DEFENSE

   The answering Defendant is immune from liability pursuant to the provisions of
   N.J.S. A. 59:3-1, et. seq.

                            TWENTY FOURTH SEPARATE DEFENSE

    The answering Defendant asserts the applicability of the provisions of N.J.S. A.
    59:2-3 through 59:3-2 as to the absence of liability from the exercise of judgment or
    discretion.

                            TWENTY FIFTH SEPARATE DEFENSE

    The answering Defendant asserts the applicability of the provisions of N.J.S.A.
    59:8-3 through 59:8-7 regarding failure to provide adequate and timely notice of
    claim.
                          TWENTY SIXTH SEPARATE DEFENSE
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 10 of 12 PageID: 73



    The answering Defendant asserts the applicability of the provisions of N.J.S.A. 59:8-
    8 through 59:8-11 regarding failure to timely file a notice of claim and/or failure to file
    a notice of claim as set forth therein.

                        TWENTY SEVENTH SEPARATE DEFENSE

    Any recovery to which the Plaintiff might otherwise be entitled is subject to
    reduction in accordance with the judgments, damages and interest provided in
    N.J.S.A. 59:9-2.

                         TWENTY EIGHTH SEPARATE DEFENSE

      The answering Defendant asserts the applicability of N.J.S.A. 59:9-3 and 59:9-4
      regarding joint tortfeasors and the comparative negligence of the Plaintiff.

                             TWENTY NINTH SEPARATE DEFENSE

      The answering Defendant, by pressing the aforementioned defense(s), does not
      intend to limit his defenses and/or rights under the Act, and hereby affirmatively
      pleads the procedural and substantive provisions of the New Jersey Tort Claims
      Act [N.J.S.A. 59:1-1, et. seq.] which provisions are applicable and have not been
      previously cited in this Answer
      .
                             THIRTY SEPARATE DEFENSE

      The answering Defendant did not act with malice but did act in good faith,
      therefore, the Plaintiff is not entitled to damages.

                             THIRTY FIRST SEPARATE DEFENSE

      The answering Defendant asserts that the actions taken by the answering
      Defendant was subject to immunity or partial immunity or authorized by law.

                         THIRTY SECOND SEPARATE DEFENSE

      The answering Defendant asserts that the actions taken by the answering
      Defendant were subject to absolute and/or qualified immunity under U.S.
      Constitutional and New Jersey Constitutional Law. The answering Defendant
      asserts that the Plaintiff has failed to plead any constitutional violations with such
      specificity as to state a cognizable claim under 42 U.S.C.A. §1983 or N.J.S.A.
      10:6-2.
                              THIRTY THIRD SEPARATE DEFENSE

      Defendant is immune from claims for Punitive Damages under State and Federal
      Constitutional, Statutory, and Case Law, and Plaintiff has failed to state a cause of
      Action to warrant recovery of Punitive Damages.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 11 of 12 PageID: 74



                           THIRTY FOURTH SEPARATE DEFENSE

      The answering Defendant asserts that the Plaintiff’s Fourteenth Amendment
      claims must be dismissed as a matter of law because claims made against law
      enforcement Officers alleging excessive use of force are properly analyzed under
      the Fourth Amendment. Plaintiff was not denied procedural or substantive due
      process or equal protection under the law.

                           THIRTY FIFTH SEPARATE DEFENSE

      Defendant hereby reserves the right to amend the Answer to assert additional
      separate defenses as revealed or suggested by the completion of ongoing
      investigation and discovery. The answering defendant denies each and every
      allegation of any and all Cross- Claims, which may have been or may be asserted
      against defendants.

                           THIRTY SIXTH SEPARATE DEFENSE

      Defendant hereby raises the defense that plaintiff failed to properly issue and
      serve the summons in a timely manner following the filing of the complaint,
      pursuant to applicable New Jersey Court Rules.

                                  CROSS CLAIMS

       This answering party hereby asserts cross claims against co-defendants for

      indemnification and/or contribution as may be appropriate.



                                  JURY TRIAL DEMAND
       Defendant Officer Thomas Cannon hereby demands a Trial by jury as to all

 issues.



                            DESIGNATION OF TRIAL COUNSEL

       Thomas B. Reynolds, Esquire is hereby designated as trial counsel for the

 defendant, Officer Thomas Cannon, in the above captioned matter.
Case 1:19-cv-18948-JHS-KMW Document 12 Filed 12/20/19 Page 12 of 12 PageID: 75



                                    REYNOLDS & HORN, P.C.

       Dated: 12/19/19          By: /s/ Thomas B. Reynolds_______________

                                    Thomas B. Reynolds, Esquire
                                    Attorney for defendant Officer Thomas
                                    Cannon
